Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance.  WO 2020/089963 A1 (same assignee as instant application) discloses programmable display devices that store individual logs on a server.  US 9,910,759 B2 discloses grouping logs by events on a server.  And Balakrishnan et al., “CORFU: A Distributed Shared Log” discloses CORFU which is a global log which clients can append to and read from over a network.  US 2011/0295969 A1 discloses storing append-log data from clients in the form of stripe sets.  Clients learn about the completion of an append-log operation by collecting acknowledgments from the append requests.
With respect to claim 1, the prior art teaches a server associated with a storage device that performs the storage of data received from other devices (programmable display devices).  However, the prior art does not teach or reasonably suggest the programmable display device comprising: backup processing circuitry to load some or all data that the programmable display device itself retains into an individual memory area of a storage device associated with the programmable display device itself among the plurality of individual memory areas; and state management circuitry to update state management information retained in the storage device when the backup processing 
With respect to claim 7, the prior art teaches a server associated with a storage device that performs the storage of data received from other devices (programmable display devices).  However, the prior art does not teach or reasonably suggest a data management method for a production system comprising: loading, by each of the plurality of programmable display devices, some or all data that the6Docket No. 17817US01 Preliminary Amendmentprogrammable display device itself retains into an individual memory area associated with the programmable display device itself among the plurality of individual memory areas; and updating, by each of the plurality of programmable display devices, state management information retained in the storage device when the programmable display device has performed data update within the individual memory area associated with the programmable display device itself.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113